 ROBT MARTIN CONSTRUCTION CORobertMartin Construction Co., Inc.andJethroPinkston.Case 13-CA-13071October 30, 1974DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, AND PENELLOOn July 24, 1974, Administrative Law JudgeThomas A. Ricci issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, Robert Martin ConstructionCo., Inc., Chicago, Illinois, its officers, agents, suc-cessors, and assigns, shall take the action set forth inthe said recommended Order.DECISIONSTATEMENTOF THE CASFTHOMAS A. Ricci, Administrative Law Judge: A hearingin this proceeding was held at Chicago, Illinois, on June 7,1974, on complaint of the General Counsel against RobertMartin Construction Co., Inc., herein called the Respon-dent or the Company. The charge was filed by one JethroPinkston on March 8, 1974, and the complaint issued onApril 30, 1974. The sole issue of the case is whether theRespondent discharged Pinkston on March 7, 1974, be-cause he engaged in statutorily protected union activity,thereby violating Section 8(a)(3) of the Act. Briefs werefiled by the General Counsel and the Respondent.Upon the entire record, and from my observation of thewitnesses, I make the following-FINDINGS OF FACT1.THE BUSINESSOF THE RESPONDENTThe Respondent, an Illinois corporation, is engaged in429the construction of various types of industrial and com-mercial buildings, and maintains its principal office andplace of business in Chicago, Illinois. During the past cal-endar year, a representative period, in the course of itsbusiness it provided goods and services valued in excess of$50,000 to various enterprises, including Jewel Companies,Inc., such enterprises being directly engaged in commercewithin the meaning of the Act. I find that the Respondentis engaged in commerce within the meaning of the Act andthat it will effectuate the policies of the Act to exercisejurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDIfind that Laborers International Union of NorthAmerica, Local 1 and Local 6, AFL-CIO, are labor organi-zations within the meaning of Section 2(5) of the Act.IIITHE UNFAIRLABORPRACTICEA. The Case in BriefThe Respondent carries on entirely union jobs, and inFebruary 1974 was building a large structure to house twonew stores for a single-company customer. On February25, it hired Pinkston, a member of Local 6 of the LaborersInternational Union of North America. Pinkston is a la-borer, and, according to the testimony of Charles Phifer,the cement foreman and timekeeper on the job, was takenon to do "anything nonskilled." He was concededly a com-petent workman, used here primarily for "getting groundready for pouring," and grading poured concrete. Pinkstonworked 6 days during the week February 25 throughMarch 2, and only 4 days the following week. On Thurs-day, March 6, at 4 p.m., a half hour before quitting time, hewas discharged without advance notice All the foremantold him, when giving him the hastily prepared check inpayment for 4 days, was: "Okay. This is it."The theory of the complaint is that Pinkston was dis-missed in punishment for a complaint he pressed the daybefore, on Wednesday, and again the day he was fired. Themen are paid on Wednesday noon for work performed theprevious week.When the checks were distributed duringthe lunch period on March 6, Pinkston noticed he had notbeen paid at the doubletime rate for work performed onthe 4 separate days the earlier week during the established12 o'clock 30-minute lunch period. When concrete is beingpoured, work cannot be interrupted and the men thereforeeat later. This had happened and it seems Pinkston hadeaten quickly within 10 minutes an hour or two later oneach of those four occasions. As he construed the unionrules and the joint union contract then in effect, Pinkstonsaid he was entitled to be paid doubletime for each of the30 minutes of work performed instead of relaxing with hislunch at noon each day. In fact, because he did not use 30minutes those days for his lunch, he was paid for each ofthe four half hours at a rate of time and a half, as though ithad been pure overtime. The difference between time anda half and doubletime for those 2 hours of work was exact-ly $6.90. He argued with various supervisors about thisboth on March 6 and 7, before the discharge.214 NLRB No. 61 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Respondent denies this was its motivation.In affir-mative defense it asserts Pinkston was discharged only be-cause there was not enough work to keep him on longer.B. Evidence and ConclusionConsidering all the relevant evidence received, I findthat Pmkston was discharged because he persisted in press-ing upon the Respondent his reading of the collective-bar-gaining agreement and brought the Union into the pictureto enforcewhathe deemedhis contractright.Three on-the-jobsupervisors testified for the Respondent in supportof theassertion Pinkston was dismissedonly because oflack ofwork.ThesewereGeorge Prude,labor foreman,Phifer,the cement foreman;and George Quebbman, su-perintendent,and while they all articulated the conclu-sionary statement about lack of work,each of them disas-sociated himselffrom thedischargeby saying he had noth-ing to dowith the decision to reduce the force,or to selectPinkston insteadof anyone else. Thus, askedwas Pinkstonlaid offfor "lack of work,"Quebbman answered,"That'swhat I thought." But he then added that, as tothe decisionto reduce the force,he was not involved in it at[did] you have anything to dowith the decision to let aworker go becauseyou didn'tneed them? The witness: No.Somebodyelse had to.Iwas at another meeting when thiswhole thingdeveloped."Foreman Phiferstarted by sayinghe did not remember if he had made the decision,and thenthat he"supposed"Prude, Robert Martin,the companypresident,or Quebbman"could have"made it. He alsosaid:"Ididn'thave anythingto do with it but I couldhave."On cross-examination,Phifer then added Pinkston,in arguing for his claim to doubletime,had said'". . . thatwe were-he said that we all was stupidand didn't knowwhat we was talking about as far asthe hour, lunch hour,were concerned and the rateof pay." Phiferreported all ofthis to thelady incharge of the office and asked her toverify with the Union. And finally,came the following:Q: Is that thereasonthatMr. Pinkston got fired?A. No.Q:Was thatone of the reasons?A: Onething,Iwould say this;if I'm going to be incharge of a man,I've gotto havediscipline.Q: So you wantedtomaintain discipline?It's im-portant todo that?A: It'simportant.That'swhat I'm saying.The testimonyof Foreman Prude is the most revealingof all. He said Martin was at the jobsite thatday and madethe critical decision:Q: Now, will you tell the Court why hewas dis-chargedthat day')A: Lack of work.Q:Was anything saidto him at that time that hewas complaining about the checks asto why he wasfired?A:Well, hesaid-in the officehe was, you know,complainingeveryweek about his check,you know.Again,still from Prude's testimony:Did . . . isn't it true that Mr.Martintold you to fireMr. Pinkston because he was complaining?A: He said-Mr. Martin saidthat if yougot trou-ble out of him in the office every time he gets paid,Just going to get rid of it.A collateral and implied defense to all this is that Pink-ston was not entitled to doublepay forworking during thelunch hour.The union contract, received in evidence, is byno means clear on the point. And even Pinkston agreed, atthe hearing,that the various locals of the Laborers Interna-tional see this questiondifferently.He is a member of La-borers Local No. 6 and apparently the Respondent doesbusinessdirectly with Local No 1.Indeed,the confusionwas so great that when finally JoAilean Hays,the officesecretary,thought she had it straight and gave Pinkston thedisputed moneyby addingit to his discharge check, sheoverpaid him by about $12.i But the determinative ques-tion here is not the merits of Pinkston's complaint or griev-ance-whichis the more correctway ofcharacterizing hisdispute with management-but rather whether an employ-er may discriminate against a man because he exercises, orattempts to exercise, the right to turn to his union for pro-tection of what he conceives to be conditions of employ-ment.Interboro Contractors,157 NLRB 1295 (1966), enfd.388 F.2d 495 (C.A. 2, 1967).An employee has a right tourge a grievance in any case,not only in the situationwhere it is finally decided his position was correct.On Wednesday,Pinkston told Foreman Prude the checkwas wrong;Phifer was present and the three of them start-ed figuring with a pencil. Willie Bell, another laborer, waspresent,and he got into the act with his owncheck,believ-ing Pinkston to be right.Foreman Phifer called the officefor the girl to check with the Union;she calledLocal 1,and got some kind of an answer. In the foreman's presencePinkston then tried to get his own union on the phone,Local6, but the office was closed.The next day Quebbmanwas on the job, Bell had him meet Pinkston,and againPinkston, now with the union contract in his hands, tookthematter up with the superintendent.The disagreementcontinued; as Phifer recalled it, Prude told him Pinkstonwas "all over him [Quebbman]."ClearlyQuebbman wasannoyed byall this. This is the morning Martin was pre-sent,but his version of the events is missing.In the middleof the shift in the afternoon at about 2 p.m., Prude calledthe office for Pinkston's check, a laborer was taken off thejob while on the clock to go get it, he camebacksoon, andbefore quitting time Pinkston was sent home without ex-planation.The next dayhe went to the Labor Board's Re-gional Office and filed a charge. After receiving the charge,theRespondent answered with an explanatoryletterbyMiss Hays, assistant bookkeeper and admitted agent of theCompanyIn it she wrote:Mr. Pinkston was discharged because he was caus-ing conflict on the jobsite with other employees byiThe contractgave Pmkston $6 90 per hour basepay For thefirstweekof his employment he was paid time and a half for work performed duringthe rout 30-minute lunch periods, the sumof $20 70 If hisclaim for morewere correct he was entitled to$6 90 more When Hays added to Pmkston'sseparation check what she thought was the disputed amount, she addedabout $20,which at the hearing she called $2008 overpayment It is notpossible to reconcile these figures,in fact,in her recapitulation of themathematics in her March27, 1974,letter to the Labor Board in response tothe charges in this case, Hays set out a still different set of figures ROBT.MARTINCONSTRUCTION COcalling themasininefor being employees of our com-pany. Upontermination,he stated that he was due anadditional two hours of which was paid at the over-timerate oftime andone half, although not owed.At thehearingHays admitted that what she wrote in thisletter "in referenceto his being discharged" representswhatshe wastold by others as to the reason for Pinkston'sdismissal.Iconclude that by discharging Pinkston on March 7,1974, the Respondent violated Section 8(a)(1) and (3) ofthe Act.2Against this compelling evidence of illegal motivation,the defensecontentionof discharge for cause-lack ofwork-standsinadequately proved on the record and isunconvincing.Pinkston was an unskilled man but could doany kind of laborer's work. He was helping to pour con-creteand to grade it during the critical Thursday. On thisparticularassignmentthere then were also Prude, the fore-man,WillieBell,Harris,and another laborer. The nextday,March8,Harris and Bellcontinued to work, Prudewas there,another man-one Bennie,according to the un-contradicted testimony of Bell-was shifted to that partic-ular chore of pouring concrete, and a laborer named Mel-vin, who had worked there "on and off" previously, but noton Thursday, did the same work Pinkston had been doing.More significant,however, is the vacillating and vague tes-timony of the superintendent, Quebbman First he saidthat by March 7 the pouring of the foundations "was allcompleted. The building was up " He then explained theentire concrete floor had not yet been poured, not untilafterMarch 7, and that the pouring of the concrete was notfinisheduntil"Probably the third to fourth week inMarch " Prude's testimony is in accord- the Company"stillhad to pour lots" of concrete, "we were over half 'finished. The floor space of the area under constructionwas about 455 by 185 feet. Here and there the companywitnessescommented that employment on its projects ofthis kind normally has people coming and going as theneed varies, they said Pinkston was a "temporary" employ-ee anyway This contention lost all meaning when Fore-man Phifer said: "All construction workers more or lessare temporary." I do not think it can be said on this recordthat Pinkston was discharged for lack of work that week.Interwoven with the explicit defense of discharge forlack of work there appears also a concomitantargumentthat he wasreleasedbecause he caused trouble on the job,"conflict" among the men, called people "asinine" forworking for the Respondent. This from the testimony ofHays, the office lady, who said she heard it from the boss-es.But all three of the supervisors who testified said theyheard Pinkston say nothing detrimental about the Compa-ny and that he did not cause conflict. As to the asininebusiness, I credit Pinkston's statement at the hearing thathe does not know what the word means In any event, "Itis obvious that concerted activities which are protected bythe Act often create a disturbance in the sense that theycreate dissatisfactionwith the status quo " Such a fact2Enduro Metal ProductsCo, Inc,160 NLRB 1411 (1966)431without morecan hardly justify discharge. SaltRiver Val-leyWater Users'AssociationvN L. R. B ,206 F.2d 325(C.A. 9, 1953)IV. THE REMEDYThe Respondent, having committed unfair labor practic-es,must be ordered to cease and desist from such conductand take appropriate action designed to effectuate the poli-cies of the Act. It must offer Jethro Pinkston immediateand full reinstatement to his former position or, if suchposition no longer exists, to a substantially equivalent posi-tion, without prejudice to his seniority and other rights andprivileges. Itmust also make him whole for any loss ofearnings suffered in consequence of the illegal discharge.F.W Woolworth Company,90 NLRB 289 (1950), andIsisPlumbing & HeatingCo., 138 NLRB 716 (1962).CONCLUSIONS OF LAW1.By discharging Jethro Pinkston on March7, 1974, forengaging in concerted and protected union activities, theRespondent has engaged in an unfair labor practice withinthe meaning of Section 8(a)(1) and(3) of the Act.2.Theaforesaid unfair labor practice is an unfair laborpractice within the meaning of Section 2(6) and(7) of theAct.Upon the foregoing findings of fact,conclusions of law,and the entire record,and pursuant to Section 10(c) of theAct, I herebyissue the following recommendedORDER3The Respondent, Robert Martin Construction Co., Inc.,Chicago, Illinois, its officers, agents, successors, and as-signs, shall.1Cease and desist from.(a)Discharging or in any other manner discriminatingagainst its employees because of their concerted or unionactivities.(b) In any other manner interfering with, restraining, orcoercing employees in the exercise of the right to self-orga-nization, to form, join, or assist labor organizations, to bar-gain collectively through representatives of their ownchoosing, or to engage in other concerted activities for thepurpose of collective bargaining or other mutual aid orprotection, or to refrain from any and all such activities.2.Take the following affirmative action necessary to ef-fectuate the policies of the Act-(a)Offer to Jethro Pinkston immediate and full rein-statement to his former position or, if such position nolonger exists, to a substantially equivalent position, withoutprejudice to his seniority or other rights and privileges.(b)Make Jethro Pinkston whole for any loss of pay or3 In the event no exceptions are filed asprovided bySec 102 46 of theRules and Regulationsof the NationalLabor Relations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec 10248 of the Rules and Regulations. be adoptedby theBoard and become itsfindings, conclusions, and Order,and all objections thereto shall be deemedwaived for all purposes 432DECISIONSOF NATIONALLABOR RELATIONS BOARDany benefit he may have suffered by reason of theRespondent's discrimination against him.(c)Preserve and, upon request, make available to theBoard or its agent, for examination and copying, all payrollrecords, social security payment records, timecards, per-sonnel records and reports, and all other records necessaryto analyze the amount of backpay due under the terms ofthis Order.(d) Postat itsplace of business and office in Chicago,Illinois, copies of the attached notice marked "Appendix."4Copies of said notice, on forms provided by the RegionalDirector for Region 13, after being duly signed by theRespondent's representative, shall be posted by the Re-spondent immediately upon receipt thereof and be main-tained by it for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices to employeesare customarily posted. Reasonable steps shall be taken bythe Respondent to insure that said notices are not altered,defaced, or covered by any other material.(e)Notify the Regional Director for Region 13, in writ-ing, within 20 days from the receipt of this Decision, whatsteps the Respondent has taken to comply herewith4In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board"APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentThe National Labor Relations Board, having found, after atrial, that we violated the Federal law by discharging anemployee because he engaged in concerted activities andunionactivities has ordered us to post this notice:WE WILL offer Jethro Pinkston full reinstatementand pay for his earnings lost as a result of our March7, 1974, discharge, plus 6-percent interest.WE WILL NOT discharge or discriminate against anyemployee for engaging in concerted or union activi-ties.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise oftheir right to self-organization, to form, loin, or assistany labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engagein other concerted activities for purposes of collectivebargaining or other mutual aid or protection, or torefrain from any and all such activities.ROBERT MARTIN CONSTRUC-TION CO., INC.